      Case 3:19-cv-00173-RCJ-WGC Document 40 Filed 12/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


NATHANIEL WILLIAMS,                  )                3:19-cv-00173-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                December 17, 2020
THRASHER, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion Requesting an Extension of Time to Perfect Service”
(ECF No. 39). Plaintiff requests an additional sixty (60) days to perfect service on Defendants
Roberson, Oliver, Taylor, St. Mary, Steward, and Vasquez. Additionally, Plaintiff requests an
additional sixty (60) days to perfect service on Defendants Borrowman and Del Porto who were
dismissed in the court’s Screening Order. (Id. at 3.)

       IT IS HEREBY ORDERED that Plaintiff’s “Motion Requesting an Extension of Time to
Perfect Service” (ECF No. 39) is GRANTED IN PART and DENIED IN PART. Plaintiff’s
motion is GRANTED to the extent that Plaintiff shall have to and including Monday,
February 15, 2021, in which to serve Defendants Roberson, Oliver, Taylor, St. Mary, Steward,
and Vasquez. Plaintiff’s motion is DENIED as to Defendants Borrowman and Del Porto as these
Defendants were dismissed by District Judge Robert C. Jones in the Screening Order (ECF No. 9).

                                             DEBRA K. KEMPI, CLERK

                                             By:         /s/______________________
                                                            Deputy Clerk
